Citation Nr: 1242744	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-26 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for heart disorder.

2.  Entitlement to an increased rating for sympathetic reflex dystrophy, currently rated 60 percent disabling.

3.  Whether new and material evidence has been received to reopen entitlement to service connection for loss of use of bladder, claimed as due to service-connected disabilities.

4.  Entitlement to service connection for loss of use of bowel, claimed as due to service-connected disabilities.

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  

6.  Entitlement to a Special Home Adaptation Grant and/or Specially Adapted Housing.

7.  Entitlement to an effective date earlier than April 22, 2005, for the grant of SMC due to loss of use of the left foot.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2003 rating decision, the RO denied entitlement to service connection for loss of use of bowel and bladder.  In May 2003, the Veteran filed a notice of disagreement with the April 2003 rating decision.  In August 2003, the Veteran's filed a clarifying notice of disagreement noting disagreement with, in pertinent part, the denial of service connection for loss of use of bowel.  In March 2006, a statement of the case was issued with regard to loss of use of bladder.  The Veteran did not file a substantive appeal.  In June 2008, a statement of the case was issued with regard to the loss of use of bowel.  A substantive appeal was received in August 2008.  

In a March 2004 decision, the RO denied entitlement to Special Home Adaptation Grant and/or Specially Adapted Housing.  In April 2004, the Veteran filed a notice of disagreement, a statement of the case was issued in June 2008, and a substantive appeal was received in August 2008.  

In an August 2006 rating decision, the RO assigned a SMC for loss of use of left foot, effective April 22, 2005.  In June 2007, the Veteran filed a notice of disagreement with the effective date assigned.  A statement of the case was issued in June 2008 and a substantive appeal was received in August 2008.

In February 2009, the RO denied entitlement to SMC based on the need for aid and attendance; denied entitlement to an increased rating for sympathetic reflex dystrophy with chronic left upper extremity pain; denied entitlement to service connection for loss of use of bladder; and, denied entitlement to service connection for heart disorder.  A notice of disagreement was filed in March 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in September 2009.

The issues of entitlement to service connection for loss of use of bladder and bowel; entitlement to specially adapted housing/special home adaptation grant; and, entitlement to SMC based on the need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a November 2011 written submission prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to service connection for heart disorder and entitlement to an increased rating for sympathetic reflex dystrophy, currently rated 60 percent disabling.

2.  In an April 2003 rating decision, the RO denied entitlement to service connection for loss of use of bladder; the Veteran filed a notice of disagreement, a statement of the case was issued in March 2006, but the Veteran did not file a substantive appeal.  

3.  Additional evidence received since the RO's April 2003 decision, which denied entitlement to service connection for loss of use of bladder, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for loss of use of bladder.

4.  The schedular criteria for special monthly compensation due to loss of use of left foot was met effective August 22, 2005, and it was not factually ascertainable that loss of use of the left foot was shown prior to August 22, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to service connection for heart disorder and entitlement to an increased rating for sympathetic reflex dystrophy, currently rated 60 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The April 2003 rating decision which denied entitlement to service connection for loss of use of bladder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

3.  New and material evidence has been received since the RO's April 2003 decision, and the claim of service connection for loss of use of bladder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  The criteria for an effective date earlier than August 22, 2005, for the grant of special monthly compensation based on loss of use of left foot have not been met.  38 U.S.C.A. §§ 1114(k), 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 3.350(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a November 2011 signed submission from the Veteran's representative, the appeal of entitlement to service connection for heart disorder and entitlement to an increased rating for sympathetic reflex dystrophy, currently rated 60 percent disabling, was withdrawn, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and entitlement to entitlement to service connection for heart disorder and entitlement to an increased rating for sympathetic reflex dystrophy, currently rated 60 percent disabling, are dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Veteran is seeking to reopen a previously denied bladder service connection claim.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In March 2006, a VCAA letter was sent to the Veteran pertaining to his increased rating claim for sympathetic reflex dystrophy, left lower extremity.  The letter predated the August 2006 rating decision which granted an increased rating, to include SMC for loss of use of left foot.  See id.  Since the appellate issues in this case (entitlement to assignment of an earlier effective date) is a downstream issue from that of the award of an increased rating (for which the March 2006 letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and in March 2006 the Veteran received separate notice of the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters have clearly advised the Veteran of the evidence necessary to substantiate her claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's claims, the rating decisions establishing service connection and ratings, VA examination reports, private examination reports, VA outpatient treatment records, and lay statements of the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's effective date claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the effective date issue on appeal.

New & Material Evidence

Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104 and an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to her appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The RO originally denied service connection for, in pertinent part, loss of use of bladder in an April 2003 rating decision, on the basis of no diagnosis and that it was not due to service.  A June 2003 rating decision confirmed and continued the denial.  In May 2003, the Veteran filed a notice of disagreement with the April 2003 rating decision but in an August 2003 it was clarified that the Veteran was only appealing other service connection issues which did not include the bladder issue.  In any event, in March 2006, the RO issued a statement of the case pertaining to loss of use of bladder.  The Veteran did not file a substantive appeal, thus the rating decisions are final.  38 U.S.C.A. § 7105.  

At the time of issuance of the April 2003 rating decision, June 2003 rating decision, and March 2006 statement of the case, urinary incontinence had been shown but the etiology of this was not known.  The Veteran asserts that her urinary incontinence is due to her service-connected disabilities.  38 C.F.R. § 3.310.  

A March 2011 VA examination report for cervical stenosis reflects a review of systems which includes a findings of urinary incontinence and intermittent use of appliance.  The examiner stated 'No' with regard to the inquiry of whether the etiology of these symptoms are unrelated to claimed disability.  Such report raises the possibility that the Veteran has urinary incontinence due to a service-connected disability.  Such report is new and material as it addresses a missing element of secondary service connection, specifically a relationship between a service-connected disability and urinary incontinence.  Moreover, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for loss of use of bladder is reopened.  38 U.S.C.A. § 5108.  


Earlier effective date

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim. In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105.

In a January 2004 rating decision, entitlement to service connection for sympathetic reflex dystrophy, with chronic left lower extremity neuritis and recurrent immobility, was granted and a 40 percent disability rating was assigned effective October 2, 2002.  The 40 percent rating contemplates moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520, 8620.  The Veteran did not file a notice of disagreement with the disability rating or effective date assigned, thus the January 2004 rating decision is final.  38 U.S.C.A. § 7105.

On April 22, 2005, the Veteran filed an increased rating claim asserting that her service-connected disabilities had increased.  In an August 2006 rating decision, the RO assigned a 60 percent disability rating to sympathetic reflex dystrophy, with chronic left lower extremity neuritis and recurrent immobility.  Such rating contemplates severe, with marked muscular atrophy, incomplete paralysis of the sciatic nerve.  The RO granted entitlement to SMC based on loss of use of left foot, effective April 22, 2005, pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  Such grant of SMC was based on a March 2006 VA examination report which reflects a left foot drop due to service-connected disabilities.

Pursuant to § 1114(k) and § 3.350(a), SMC is payable for, in pertinent part, loss of use of one foot.  Again, SMC was awarded as her service-connected sympathetic reflex dystrophy, with chronic left lower extremity neuritis and recurrent immobility, resulted in essential loss of use of the left foot due to foot drop.  

The 60 percent rating was assigned to sympathetic reflex dystrophy, left lower extremity, as a result of receipt of the April 22, 2005 increased rating claim and a claim for SMC was inferred as entitlement arose based on the assignment of the 60 percent rating and factual finding.  The RO unilaterally determined that the Veteran was entitled to SMC based on the assignment of the 60 percent rating to left lower extremity assigned effective April 22, 2005.  Prior to this date, however, the Veteran's service-connected sympathetic reflex dystrophy, left lower extremity, was only rated 40 percent disabling, and the Veteran had not appealed the rating assigned which characterized this disability as moderately severe incomplete paralysis.  

In making a determination as to whether it was factually ascertainable that loss of use of left foot was shown in the year prior to April 22, 2005, the medical evidence of record for this period does not show left foot drop or complete paralysis of the left foot.  For example, an October 2004 VA outpatient treatment record reflects peripheral pulses slightly decreased on left lower extremities but otherwise was intact with vibratory sense at 10 for left toes and 14 for right toes.  Romberg was negative.  A June 2004 VA outpatient treatment record reflects decrease in motor strength on right due to arm pain but lower extremities were grossly intact.  

As the Veteran's service-connected sympathetic reflex dystrophy, left lower extremity, was only 40 percent disabling prior to April 22, 2005 and did not manifest in left foot drop or loss of use of left foot prior to April 22, 2005, an earlier effective is not warranted for the grant of SMC due to loss of use of the left foot.


ORDER

Entitlement to service connection for heart disorder is dismissed.

Entitlement to an increased rating for sympathetic reflex dystrophy, currently rated 60 percent disabling, is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for loss of use of bladder is reopened.  To this extent, the appeal is allowed.

Entitlement to an effective date earlier than April 22, 2005 for the grant of a SMC due to loss of use of the left foot is denied.


REMAND

Loss of use of bladder & bowel

While the evidence of record suggests the presence of bladder and fecal incontinence, the etiology of such disorders are not clearly established.  Thus, the Veteran should be afforded a VA examination to assess the nature and etiology of her claimed loss of use of bladder and bowel.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


SMC due to aid & attendance

The Veteran seeks entitlement to SMC based on the need for the regular aid and attendance of another person.  The Board notes that SMC is already in effect pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of foot, effective April 22, 2005, and pursuant to 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), effective April 22, 2005, due to having a disability rated 100 percent disabling and a disability rated 60 percent disabling.  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Service connection is in effect for depression, rated 100 percent disabling; low back strain with disc herniation and lower extremity radiculopathy, rated 60 percent disabling; sympathetic reflex dystrophy with chronic left upper extremity pain and weakness associated with cervical spine stenosis, rated 60 percent disabling; sympathetic reflex dystrophy with chronic left lower extremity neuritis and recurrent immobility associated with low back strain with disc herniation and lower extremity radiculopathy, rated 60 percent disabling; sympathetic reflex dystrophy with chronic right upper extremity pain and weakness associated with low back strain with disc herniation and lower extremity radiculopathy, rated 30 percent disabling; cervical spine stenosis, rated 20 percent disabling; and, sympathetic reflex dystrophy with chronic right lower extremity pain and weakness associated with low back strain with disc herniation and lower extremity radiculopathy, rated 20 percent disabling.

An October 2008 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, reflects that the examiner checked the box indicating that the Veteran requires the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home or other instructional care.  The examiner commented that she is unable to walk when she has an increase in leg pain and she uses a wheelchair during these periods.  She is able to feed self, button clothing but needs assistance when she has an exacerbation of pain.  She has bladder dysfunction and self-catheterizes.  She is unable to move extremities during exacerbations of pain.  The examiner checked the 'No' box for being able to walk without the assistance of another person.  She has no restrictions on leaving the home and uses a motorized scooter to travel long distances.  

A September 2009 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, reflects that the examiner checked the box indicating that the Veteran requires the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home or other instructional care.  The examiner noted that she is confined to an electric wheelchair.  She is unable to do any fine coordinated movements and needs assistance with activities of daily living including dressing and hygiene.  She reported that she needed assistance with household chores such as changing linens and is mainly confined to the bedroom.  She only leaves for medical appointments.

It is not clear whether the findings in the examination reports are based on an examination of the Veteran and review of the claims folder or whether such notations of the examiners are based on the subjective complaints of the Veteran.  The Board finds that the Veteran should be scheduled for a VA examination to specifically assess her need for SMC due to aid and attendance.

Specially adapted housing/home adaptation grant

The Aid and Attendance examination should also address whether the Veteran's disabilities meet the requirements for specially adapted housing or home adaptation grant pursuant to 38 U.S.C.A. § 2101(a), (b) and 38 C.F.R. §§ 3.809, 3.809a.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of her claimed loss of use of bladder and bowel.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  For any loss of use of bladder, bladder dysfunction, bladder incontinence, or any other disability affecting the bladder found, is it at least as likely as not (a 50 percent or higher degree of probability) proximately due to any of her service-connected disabilities (depression; low back strain with disc herniation and lower extremity radiculopathy; sympathetic reflex dystrophy with chronic left upper extremity pain and weakness associated with cervical spine stenosis; sympathetic reflex dystrophy with chronic left lower extremity neuritis and recurrent immobility associated with low back strain with disc herniation and lower extremity radiculopathy; sympathetic reflex dystrophy with chronic right upper extremity pain and weakness associated with low back strain with disc herniation and lower extremity radiculopathy; cervical spine stenosis; and, sympathetic reflex dystrophy with chronic right lower extremity pain and weakness associated with low back strain with disc herniation and lower extremity radiculopathy)?

b)  For any loss of use of bowel, bowel dysfunction, bowel incontinence, or any other disability affecting the bowel found, is it at least as likely as not (a 50 percent or higher degree of probability) proximately due to any of her service-connected disabilities (depression; low back strain with disc herniation and lower extremity radiculopathy; sympathetic reflex dystrophy with chronic left upper extremity pain and weakness associated with cervical spine stenosis; sympathetic reflex dystrophy with chronic left lower extremity neuritis and recurrent immobility associated with low back strain with disc herniation and lower extremity radiculopathy; sympathetic reflex dystrophy with chronic right upper extremity pain and weakness associated with low back strain with disc herniation and lower extremity radiculopathy; cervical spine stenosis; and, sympathetic reflex dystrophy with chronic right lower extremity pain and weakness associated with low back strain with disc herniation and lower extremity radiculopathy)?


All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the VA and private treatment records, VA examination reports, and lay statements of the Veteran.

2.  The Veteran should be scheduled for a VA aid and attendance examination.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examiner is requested to provide an evaluation of all of the Veteran's disabilities on her capability for self care in her home.  The examiner's assessment must include, but not be limited to, evaluation of such conditions as:  inability of the claimant to dress or undress herself or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or, incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in her daily environment.  

The examiner should opine as to whether due to her service-connected disabilities (depression; low back strain with disc herniation and lower extremity radiculopathy; sympathetic reflex dystrophy with chronic left upper extremity pain and weakness associated with cervical spine stenosis; sympathetic reflex dystrophy with chronic left lower extremity neuritis and recurrent immobility associated with low back strain with disc herniation and lower extremity radiculopathy; sympathetic reflex dystrophy with chronic right upper extremity pain and weakness associated with low back strain with disc herniation and lower extremity radiculopathy; cervical spine stenosis; and, sympathetic reflex dystrophy with chronic right lower extremity pain and weakness associated with low back strain with disc herniation and lower extremity radiculopathy) the Veteran is so helpless as to be in need of regular aid and attendance.

The examiner should determine whether service-connected disabilities result in:

(a) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

(b) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity;

(c) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(d) The loss or loss of use of one lower extremity together with the loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

3.  After completion of the above, the RO should review the expanded record and readjudicate entitlement to service connection for loss of use of bladder pursuant to § 3.310; service connection for loss of use of bowel pursuant to § 3.310; SMC due to need for aid and attendance; and specially adapted housing/special home adaptation grant.  If any of the benefits sought are not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655.  The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


